TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00791-CV






Guadalupe Association for an Improved Neighborhood, in its representational
capacity for its members, Ben M. Sifuentes, Mark Rogers, Helen S. Lopez,
Letesia Cantu-McGarrahan, Edward E. McGarrahan,
Cristina De La Fuente-Valadez and
Juan R. Valadez, Appellants



v.



City of Austin, Texas and Riata Holdings, Ltd., Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN102692, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants Guadalupe Association for an Improved Neighborhood, in its
representational capacity for its members, Ben M. Sifuentes, Mark Rogers, Helen S. Lopez,
Letesia Cantu-McGarrahan, Edward E. McGarrahan, Cristina De La Fuente-Valadez and Juan
R. Valadez and appellees City of Austin, Texas and Riata Holdings, Ltd. no longer wish to pursue
this appeal and have filed a joint motion to dismiss.  We grant the motion and dismiss the appeal. 
Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed on Joint Motion
Filed:   October 4, 2005